     Case 2:19-cv-00154-RHW       ECF No. 13    filed 08/28/20   PageID.1674 Page 1 of 34




 1

 2

 3                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 4                                                                    Aug 28, 2020
                                                                          SEAN F. MCAVOY, CLERK
 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     AARON B.,
 8              Plaintiff,                          No. 2:19-CV-00154-RHW
 9              v.                                  ORDER GRANTING
                                                    DEFENDANT’S MOTION FOR
10     ANDREW M. SAUL,                              SUMMARY JUDGMENT
       Commissioner of Social Security,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 11, 12. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied his application for disability insurance benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434. See Administrative Record (AR) at 1-6, 12-39.

18   After reviewing the administrative record and briefs filed by the parties, the Court

19   GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s

20   Motion for Summary Judgment.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 1
     Case 2:19-cv-00154-RHW         ECF No. 13     filed 08/28/20    PageID.1675 Page 2 of 34




 1                                       I.     Jurisdiction

 2          Plaintiff filed his application for disability insurance benefits on February

 3   23, 2017, alleging disability beginning on December 27, 2012.1 See AR 15, 213-

 4   14. His application was initially denied on May 12, 2017, see AR 136-38, and on

 5   reconsideration on August 30, 2017. See AR 140-42. Plaintiff then filed a request

 6   for a hearing. AR 145-46.

 7          A hearing with an Administrative Law Judge (“ALJ”) occurred on

 8   November 15, 2018. AR 40-73. On December 4, 2018, the ALJ issued a decision

 9   concluding that Plaintiff was not disabled as defined in the Act and was therefore

10   ineligible for benefits. AR 12-39. On March 20, 2019, the Appeals Council denied

11   Plaintiff’s request for review, AR 1-6, thus making the ALJ’s ruling the final

12   decision of the Commissioner. See 20 C.F.R. § 404.981. On May 8, 2019, Plaintiff

13   timely filed the present action challenging the denial of benefits. ECF No. 1. His

14   claims are therefore properly before this Court pursuant to 42 U.S.C. § 405(g).

15                      II.    Five-Step Sequential Evaluation Process

16          The Social Security Act defines disability as the “inability to engage in any

17   substantial gainful activity by reason of any medically determinable physical or

18
            1
               Although Plaintiff alleged an onset date of December 27, 2012, he previously filed a
19   Title II application for disability insurance benefits that was denied November 13, 2015. AR
     132-35. Plaintiff did not appeal, so that determination became administratively final. See 20
     C.F.R. §§ 404.955(a), 404.987(a). Thus, the period at issue for purposes of this Title II
20   application begins on November 14, 2015—the day after the denial of his prior application—and
     ends on December 31, 2017, the date last insured. AR 16.


                  ORDER GRANTING DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT ~ 2
     Case 2:19-cv-00154-RHW       ECF No. 13    filed 08/28/20   PageID.1676 Page 3 of 34




 1   mental impairment which can be expected to result in death or which has lasted or

 2   can be expected to last for a continuous period of not less than twelve months.” 42

 3   U.S.C. § 423(d)(1)(A). A claimant shall be determined to be under a disability only

 4   if the claimant’s impairments are so severe that the claimant is not only unable to

 5   do his or her previous work, but cannot, considering the claimant’s age, education,

 6   and work experience, engage in any other substantial gainful work that exists in the

 7   national economy. 42 U.S.C. § 423(d)(2)(A).

 8         The Commissioner has established a five-step sequential evaluation process

 9   for determining whether a claimant is disabled within the meaning of the Act. 20

10   C.F.R. § 404.1520(a)(4). Step one inquires whether the claimant is presently

11   engaged in “substantial gainful activity.” 20 C.F.R. § 404.1520(b). If the claimant

12   is, he or she is not entitled to benefits. 20 C.F.R. § 404.1571. If not, the ALJ

13   proceeds to step two.

14         Step two asks whether the claimant has a severe impairment that

15   significantly limits the claimant’s physical or mental ability to do basic work

16   activities. 20 C.F.R. § 404.1520(c). If the claimant does not, the claim is denied

17   and no further steps are required. Otherwise, the evaluation proceeds to step three.

18         Step three involves a determination of whether one of the claimant’s severe

19   impairments “meets or equals” one of the listed impairments acknowledged by the

20   Commissioner to be sufficiently severe as to preclude substantial gainful activity.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 3
     Case 2:19-cv-00154-RHW         ECF No. 13   filed 08/28/20   PageID.1677 Page 4 of 34




 1   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526; 20 C.F.R. § 404 Subpt. P. App. 1

 2   (“the Listings”). If the impairment meets or equals one of the listed impairments,

 3   the claimant is per se disabled and qualifies for benefits. Id. If not, the evaluation

 4   proceeds to the fourth step.

 5         Step four examines whether the claimant’s residual functional capacity

 6   enables the claimant to perform past relevant work. 20 C.F.R. § 404.1520(e)-(f). If

 7   it does, he or she is not entitled to benefits and the inquiry ends. Id.

 8         Step five shifts the burden to the Commissioner to prove that the claimant is

 9   able to perform other work in the national economy, taking into account the

10   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

11   404.1520(g), 404.1560(c).

12                                  III.   Standard of Review

13         A district court’s review of a final decision of the Commissioner is governed

14   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

15   Commissioner’s decision will be disturbed “only if it is not supported by

16   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

17   1158-59 (9th Cir. 2012) (citing § 405(g)). It is the ALJ’s responsibility to “resolve

18   conflicts in the evidence, and if the evidence can support either outcome, the court

19   may not substitute its judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d

20   1016, 1019 (9th Cir. 1992). When the ALJ presents a reasonable interpretation that



                  ORDER GRANTING DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT ~ 4
     Case 2:19-cv-00154-RHW       ECF No. 13    filed 08/28/20   PageID.1678 Page 5 of 34




 1   is supported by the evidence, it is not the court’s role to second-guess it. Rollins v.

 2   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Even if the evidence in the record is

 3   susceptible to more than one rational interpretation, if inferences reasonably drawn

 4   from the record support the ALJ’s decision, then the court must uphold that

 5   decision. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

 6                                 IV.    Statement of Facts

 7         The facts of the case are set forth in detail in the transcript of proceedings

 8   and only briefly summarized here. Plaintiff was 23 years old on the alleged date of

 9   onset, which the regulations define as a younger person. AR 97; see 20 C.F.R. §

10   404.1563(c). He attended school through the 10th grade, obtained his GED, and at

11   the time of the hearing had completed two years of college-level welding courses.

12   AR 44-45. He can speak, read, and write in English. AR 304. He has issues with

13   alcohol abuse. AR 515-16, 522, 529. He has worked for a construction company as

14   a landscaper and machine operator and for the U.S. Army as a combat engineer.

15   AR 310-12.

16                                V.     The ALJ’s Findings

17         The ALJ determined that Plaintiff was not under a disability within the

18   meaning of the Act at any time from November 14, 2015 (the day after the date of

19   the Commissioner’s prior determination) through December 31, 2017 (the date last

20   insured). AR 16, 33.



                  ORDER GRANTING DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT ~ 5
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1679 Page 6 of 34




 1         At step one, the ALJ found that Plaintiff had not engaged in substantial

 2   gainful activity from November 14, 2015 through the date last insured. AR 18.

 3         At step two, the ALJ found that Plaintiff had the following severe

 4   impairments: back disorder, right knee disorder, and posttraumatic stress disorder.

 5   AR 18.

 6         At step three, the ALJ found that Plaintiff did not have an impairment or

 7   combination of impairments that met or medically equaled the severity of one of

 8   the listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 19-20.

 9         At step four, the ALJ found that Plaintiff had the residual functional

10   capacity to perform medium work as defined in 20 C.F.R. § 404.1567(c), although

11   he could not tolerate exposure to excessive vibration. AR 21. With respect to

12   Plaintiff’s mental abilities, the ALJ found that Plaintiff could engage in simple,

13   routine, repetitive tasks. AR 21. He could only have brief, superficial interaction

14   with the general public and with coworkers. AR 21. Given these limitations, the

15   ALJ concluded that Plaintiff was unable to perform any past relevant work. AR 32.

16         At step five, the ALJ found that in light of Plaintiff’s age, education, work

17   experience, and residual functional capacity, there were jobs that existed in

18   significant numbers in the national economy that he could perform. AR 32. These

19   included the jobs of store laborer, hand packager, and bench assembler. AR 33.

20



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 6
     Case 2:19-cv-00154-RHW            ECF No. 13       filed 08/28/20     PageID.1680 Page 7 of 34




 1                                       VI.     Issues for Review

 2           Plaintiff argues that the ALJ: (1) improperly discredited his subjective pain

 3   complaint testimony, (2) improperly assigned less weight to his Department of

 4   Veterans Affairs’ disability determination, (3) failed to incorporate all the

 5   restrictions assessed by examining psychologist Thomas Genthe, Ph.D., (4) failed

 6   to consider two lay witness statements, and (5) improperly excluded the MRI

 7   studies that were taken several days before the hearing.2 ECF No. 11 at 7-9, 11-17.

 8                                             VII. Discussion

 9   A.      The ALJ did not Improperly Discount Plaintiff’s Subjective Complaints

10           Plaintiff argues the ALJ erred by discounting the credibility of his testimony

11   regarding his subjective symptoms. ECF No. 11 at 8-9, 13-17.

12           When a claimant produces objective medical evidence of an underlying

13   impairment that could reasonably be expected to produce some degree of the

14   symptoms alleged—as is the case here—and there is no affirmative evidence

15   suggesting malingering, the ALJ can reject the claimant’s testimony about the

16
             2
              In his bulleted list of assignments of error, Plaintiff also states that (1) the ALJ failed “to
17   consider the opinions of two State Agency psychological consultants,” and (2) failed “to include
     [his] chronic and debilitating headaches as a severe impairment.” ECF No. 11 at 7, 9. However,
18   apart from these bald assertions, Plaintiff’s brief contains no substantive discussion of these
     alleged errors. Accordingly, the Court will not consider them. See Independent Towers of Wash.
19   v. Wash., 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e have held firm against considering
     arguments that are not briefed.”); Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir.
     1994) (admonishing that courts will not “manufacture arguments” for a party and therefore will
20   not consider claims that were not actually argued in the brief).



                    ORDER GRANTING DEFENDANT’S MOTION FOR
                            SUMMARY JUDGMENT ~ 7
     Case 2:19-cv-00154-RHW           ECF No. 13       filed 08/28/20    PageID.1681 Page 8 of 34




 1   severity of his or her symptoms only by offering “specific, clear, and convincing

 2   reasons” for doing so. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

 3          In this case, the ALJ discounted Plaintiff’s symptom complaints because: (1)

 4   they were inconsistent with the medical evidence, (2) he did not meaningfully seek

 5   treatment for any of his conditions, (3) the record contains evidence of symptom

 6   magnification, (4) his complaints were inconsistent with his daily activities, and (5)

 7   he made numerous statements that were inconsistent or otherwise appeared less

 8   than candid. See AR 27-30. These are generally appropriate bases for discounting a

 9   claimant’s pain testimony. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d

10   1155, 1160-61 (9th Cir. 2008); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

11   2005); Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001); Smolen v. Chater,

12   80 F.3d 1273, 1284 (9th Cir. 1996).

13          As an initial matter, the Court notes that Plaintiff only addresses rationales

14   one, three, and four. 3 See ECF No. 11 at 8-9, 13-17. He ignores the ALJ’s

15   discussion of his failure to seek treatment, as well as the ALJ’s analysis of his

16
            3
               Plaintiff also baldly asserts that the ALJ failed to “specifically identify what testimony
17   was not credible or what evidence undermines which allegations.” ECF No. 11 at 13. The record
     demonstrates otherwise. Over seven single-spaced pages, the ALJ outlined Plaintiff’s hearing
18   testimony, his specific complaints with respect to each condition, and the relevant medical
     evidence. See AR 21-27. The ALJ then discounted his testimony based on the five rationales
19   outlined above and supported those rationales with numerous specific examples accompanied by
     citations to the record. See AR 21-27. While Plaintiff may disagree with the ALJ’s
     characterization of the record, his bald assertion that the ALJ failed to “specifically identify
20   what testimony was not credible or what evidence undermines which allegations” plainly lacks
     merit. ECF No. 11 at 13.


                   ORDER GRANTING DEFENDANT’S MOTION FOR
                           SUMMARY JUDGMENT ~ 8
     Case 2:19-cv-00154-RHW            ECF No. 13      filed 08/28/20     PageID.1682 Page 9 of 34




 1   inconsistent statements. See id. By not addressing all of the ALJ’s rationales,

 2   Plaintiff has waived his challenge to the ALJ’s consideration of his subjective pain

 3   testimony. See Carmickle, 533 F.3d at 1161 n.2; Matthew S. v. Saul, 4:18-CV-

 4   05115-RHW, ECF. No 16 at 12-15 (E.D. Wash. 2019); Debra S. v. Saul, No. 2:19-

 5   CV-00131-MKD, 2019 WL 6828384, at *5 (E.D. Wash. 2019). Nevertheless, the

 6   Court will review the ALJ’s five rationales.

 7         1.        Inconsistent with the medical evidence

 8         The ALJ first discounted Plaintiff’s testimony on the basis that it was

 9   inconsistent with the longitudinal medical record. See AR 22-25. In doing so, the

10   ALJ outlined the medical evidence with respect to each one of Plaintiff’s

11   impairments: his back, his right knee, and his mental condition. See AR 22-25.

12         With respect to Plaintiff’s back, the ALJ first noted that Plaintiff’s 2012 x-

13   rays were “completely unremarkable.” AR 22; see AR 1220. The ALJ then

14   outlined Plaintiff’s evaluations and concluded that the examiners’ findings were

15   largely benign. AR 22-23. In June 2015, he had decreased flexion but normal gait,

16   normal reflexes, full muscle strength, and intact leg sensation. 4 AR 1331-34. His

17   straight leg raise tests were negative bilaterally and he had no spinal radiculopathy

18   or arthritis. AR 1334, 1337. At his September 2015 consultative examination, his

19   spine was tender but he had full range of motion in his back, as well as full

20
           4
               Plaintiff testified that his legs were entirely numb. AR 51.


                    ORDER GRANTING DEFENDANT’S MOTION FOR
                            SUMMARY JUDGMENT ~ 9
     Case 2:19-cv-00154-RHW           ECF No. 13      filed 08/28/20     PageID.1683 Page 10 of 34




 1   strength, intact sensation, and normal reflexes in his legs. AR 504-05. He could

 2   raise his legs to 90 degrees during straight leg raise tests. AR 504. He could “squat

 3   and hop without a problem.” AR 504. In January 2017, he had reduced lumbar

 4   range of motion but a normal gait, as well as full strength, intact sensation, and

 5   normal reflexes in both legs. AR 1316-18. His straight leg raise tests were again

 6   negative bilaterally and he again had no spinal radiculopathy or arthritis. AR 1318,

 7   1321. At his April 2017 consultative examination, he “was able to sit comfortably

 8   throughout the interview and examination,” he “was easily able to arise from a

 9   chair, and he had no difficulty getting on or off the exam table.” AR 524. “He had

10   no difficulty removing and replacing his shoes.” 5 AR 524. He could “ambulate at a

11   brisk pace without difficulty and without assistance,” and also “perform a partial

12   squat.” AR 524. His straight leg raise tests were again negative bilaterally. AR 524.

13   His back was not tender. AR 524. After outlining this evidence, the ALJ concluded

14   that it did “not substantiate [Plaintiff’s] description of debilitating lumbar

15   radiculopathy.” AR 23.

16         With respect to Plaintiff’s right knee, the ALJ again outlined Plaintiff’s

17   evaluations and concluded that the examiners’ findings were largely benign. AR

18   23-24. At the September 2015 examination, Plaintiff had full range of motion in

19   both knees. AR 505. He had a “very normal stride” with “[n]o hesitation or

20
           5
               Plaintiff testified that he needed to “lay on the bed just to put my socks on.” AR 60.


                    ORDER GRANTING DEFENDANT’S MOTION FOR
                            SUMMARY JUDGMENT ~ 10
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1684 Page 11 of 34




 1   limitation in his walk,” and could squat and hop “without a problem.” AR 504.

 2   When the VA evaluated him in January 2017 for his knee condition, his range of

 3   motion was reduced but there was no evidence of joint instability, effusion,

 4   crepitus, subluxation, or pain with weight bearing. AR 1304, 1308. He was able to

 5   perform repetitive-use testing without loss of function. AR 1305. Imaging studies

 6   were done and there was no evidence of degenerative or traumatic arthritis. AR

 7   1311. At the April 2017 consultative examination, he had full range of motion in

 8   his knees. AR 523. “Examination of the knees was negative for instability or

 9   effusion.” AR 524. He could “ambulate at a brisk pace without difficulty and

10   without assistance. He did not limp.” AR 524. He was able to tandem walk, stand

11   on his toes and heels, and “stand with all of his weight on one leg at a time.” AR

12   523-24. The examining physician did not believe Plaintiff had any knee conditions

13   at all. AR 524. Finally, in March 2018 (after the date last insured), Plaintiff saw a

14   primary care provider for knee pain. AR 1571. He had an antalgic gait on the right

15   side, mild effusion, and mild joint line tenderness. AR 1574. However, he had

16   normal range of motion, no tenderness along or grinding in the patella, and no

17   instability. AR 1574. By his next visit his knee pain was “resolving” and by July

18   2018 it had resolved entirely. See AR 1580, 1586-87. After outlining this evidence,

19   the ALJ concluded that it did “not substantiate [Plaintiff’s] claims of incapacitating

20   right knee symptoms.” AR 24.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 11
     Case 2:19-cv-00154-RHW     ECF No. 13    filed 08/28/20   PageID.1685 Page 12 of 34




 1         Finally, with respect to Plaintiff’s mental condition, the ALJ noted that

 2   Plaintiff had “unremarkable mental status findings during the few occasions that he

 3   ha[d] been seen by providers” outside of disability evaluations. AR 25. Providers

 4   observed no signs of depression, anxiety, or agitation. AR 529, 1545, 1548, 1552,

 5   1556, 1574, 1579. His scores on depression and anxiety screening tests were either

 6   negative or mild. AR 527, 1543, 1555, 1575-76, 1585. The ALJ concluded that

 7   “[t]hese completely unremarkable objective signs [did] not corroborate his claims

 8   of a ‘shitty’ mood or uncontrollable anxiety/panic attacks.” AR 25.

 9         Plaintiff argues that “[t]he overall record, as we have reviewed above

10   supports a conclusion that [he] is limited physically and mentally.” ECF No. 11 at

11   8. However, apart from the 2018 MRI studies (which the ALJ properly excluded)

12   and the VA rating decisions (which are not themselves medical evidence), Plaintiff

13   relies on only four medical records to support this argument: (1) an August 2013

14   VA neuropsychological evaluation, AR 475-77, (2) a January 2017 VA

15   neuropsychological evaluation, AR 1343-1350, (3) an April 2017 state agency

16   psychological evaluation, AR 514-19, and (4) a March 2018 primary care chart

17   note, AR 1571-76. See ECF No. 11 at 3-5.

18         The first and fourth records—the August 2013 VA neuropsychological

19   evaluation and the March 2018 chart note—do not relate to the period at issue in

20   this case (November 2015 to December 2017). Moreover, neither provider



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 12
     Case 2:19-cv-00154-RHW          ECF No. 13      filed 08/28/20    PageID.1686 Page 13 of 34




 1   documented anything other than mild restrictions.6 See AR 475-77 (“No further

 2   Polytrauma care indicated at this time.”), 1571-76.

 3           As for the second record—the January 2017 VA neuropsychological

 4   evaluation—Plaintiff is correct that the psychologist affirmed the prior diagnoses

 5   of PTSD and alcohol abuse, and that she also documented “poor attention, poor

 6   memory, [and] diminished executive functioning.” AR 1343, 1349. However, she

 7   also opined specifically on Plaintiff’s work restrictions and noted that he would

 8   “generally function[] satisfactorily, with normal routine behavior, self-care and

 9   conversation,” and that he would only have “occasional decrease in work

10   efficiency and intermittent periods of inability to perform occupational tasks.” AR

11   1344.

12           In the third record that Plaintiff relies on—the April 2017 state agency

13   psychological evaluation—the psychologist noted evidence of symptom

14   magnification. AR 518. He noted that Plaintiff’s “inability to provide even basic

15   information” about his symptoms went “beyond being a mere poor historian” and

16   placed “the veracity of his claims into question.” AR 518. Due to this, the

17

18           6
               Plaintiff asserts that at the same time as the August 2013 neuropsychological evaluation,
     VA doctor Lisa Peak, M.D., concurrently diagnosed “traumatic brain injury” and “recommended
19   that he needed further comprehensive evaluations.” ECF No. 11 at 4. However, Dr. Peak opined
     that Plaintiff’s service-related concussions had resolved and that they were unrelated to his
     current cognitive issues. AR 474. Moreover, contrary to Plaintiff’s assertion, she did not
20   recommend “further comprehensive evaluations,” but rather stated, “[n]o [p]olytrauma care
     indicated at this time.” AR 474.


                   ORDER GRANTING DEFENDANT’S MOTION FOR
                           SUMMARY JUDGMENT ~ 13
     Case 2:19-cv-00154-RHW     ECF No. 13    filed 08/28/20   PageID.1687 Page 14 of 34




 1   psychologist declined to provide formal diagnoses. AR 518. Nevertheless, he

 2   concluded that Plaintiff was “able to maintain a regular work schedule and

 3   complete a normal 40-hour workweek.” AR 519.

 4         Accordingly, the four medical records that Plaintiff relies on do not support

 5   his argument that “[t]he overall record, as we have reviewed above supports a

 6   conclusion that [he] is limited physically and mentally.” ECF No. 11 at 8. The ALJ

 7   did not error when he discounted Plaintiff’s subjective complaints on the basis that

 8   they were inconsistent with the medical evidence.

 9         2.     Failure to seek treatment

10         The ALJ also discounted Plaintiff’s subjective complaints on the basis that

11   he did not seek treatment for any of his conditions. AR 24-25. The ALJ noted that

12   the medical record consists almost entirely of consultative examinations for

13   disability benefits. AR 24. The ALJ further noted that although Plaintiff had access

14   to treatment at the VA, he never sought any of its services during the period at

15   issue, other than when he sought to increase his disability rating. AR 24. This

16   prompted the VA to send him the following letter in July 2017:

17         VA policy requires that patients be seen at least every 2 years to stay
           enrolled in primary care and to receive medications prescribed by
18         their primary care provider.

19         Our records show that you are currently enrolled in Primary Care and
           have not been seen by your primary care provider within the past 2
20         years.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 14
     Case 2:19-cv-00154-RHW      ECF No. 13   filed 08/28/20   PageID.1688 Page 15 of 34




 1   AR 1402. The ALJ concluded that if Plaintiff’s back and right knee problems were

 2   as chronic and severe as he alleged, he “would have sought regular care for these

 3   conditions.” AR 24.

 4         Finally, the ALJ reasoned that Plaintiff never sought mental health treatment

 5   for his psychological condition. AR 25. Multiple examining providers told Plaintiff

 6   that he would benefit from counseling and medication. AR 512, 519, 1349, 1363.

 7   Plaintiff did not follow these recommendations, did not engage with counseling or

 8   medication management, and never sought any other mental health treatment. AR

 9   514, 1346, 1546 (“Pt has discussed [counseling] but refused”). The ALJ concluded

10   that if Plaintiff’s mental health symptoms were as chronic and incapacitating as he

11   alleged, he would have attempted to obtain care for his condition and comply with

12   the examining providers’ recommendations. AR 25.

13         Plaintiff does not mention or challenge this rationale in his brief. See ECF

14   No. 11.

15          3.    Symptom magnification

16         The ALJ also discounted Plaintiff’s subjective complaints on the basis that

17   the record contains evidence of symptom magnification. AR 25-26. When Thomas

18   Genthe, Ph.D., examined Plaintiff in April 2017, he noted that Plaintiff “had

19   extreme difficulty providing even basic information, which makes it difficult to

20   substantiate his claims.” AR 518. Dr. Genthe believed that Plaintiff’s “inability to



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 15
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1689 Page 16 of 34




 1   provide even basic information” about his symptoms went “beyond being a mere

 2   poor historian, but place[d] the veracity of his claims into question.” AR 518. Dr.

 3   Genthe declined to provide formal diagnoses, given that Plaintiff’s presentation

 4   was “neither reflective of depression or anxiety,” and also because of Plaintiff’s

 5   “lack of ability to provide even very basic information.” AR 518.

 6         The ALJ also reasoned that the physical examination findings of the

 7   providers were additional evidence of potential symptom magnification. AR 26.

 8   Plaintiff alleged that he was completely incapacitated and was dependent on his

 9   girlfriend for basic care. AR 349-56; see also AR 51-66. The ALJ noted that

10   someone with this extreme level of debilitation “would lose muscle tone/bulk and

11   develop atrophy.” AR 26. However, multiple examining physicians between 2015

12   and 2017 commented on Plaintiff’s muscular physique. See AR 506 (“The patient

13   is well muscled and I don’t see any problems with him lifting 100 pounds

14   occasionally and 50 pounds frequently.”), 507 (“The claimant has a stocky,

15   muscular body habitus.”), 522 (“The claimant is a lean, muscular adult.”); see also

16   AR 1307, 1318, 1334 (noting no muscle atrophy). In June 2017, a provider

17   documented that Plaintiff exercised regularly. AR 528. The ALJ concluded that

18   this evidence “detract[ed] from the reliability of his self-report.” AR 26.

19         Plaintiff argues that no one “has mentioned the term ‘malingering.’” ECF

20   No. 11 at 9. While this is true, the ALJ did not find that Plaintiff was malingering.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 16
     Case 2:19-cv-00154-RHW       ECF No. 13   filed 08/28/20   PageID.1690 Page 17 of 34




 1   See AR 25-26. Such a finding (if supported by substantial evidence) would have

 2   entirely relieved the ALJ from his burden of providing “specific, clear, and

 3   convincing reasons” for discounting Plaintiff’s testimony. See Carmickle, 533 F.3d

 4   at 1160. An ALJ may, however, point to evidence of symptom exaggeration—

 5   which is easier to establish—as an affirmative reason for discounting a claimant’s

 6   testimony, which is what the ALJ did here. E.g., Timothy J. v. Comm’r of Soc. Sec.,

 7   No. 1:17-CV-03125-JTR, 2018 WL 4179100, at *8 (E.D. Wash. 2018).

 8         4.     Daily activities

 9         The ALJ also discounted Plaintiff’s complaints on the basis that they were

10   inconsistent with his daily activities. AR 26. With respect to hobbies, Plaintiff told

11   a VA neuropsychologist in August 2013 that he spent his time “riding dirt bikes,

12   fishing, walking trails near home, and working on vehicles and construction

13   projects.” AR 476. He similarly told Dr. Genthe in April 2017 that he liked to go

14   camping, take his sons fishing, and take them to the dirt bike track. AR 516.

15         With respect to basic self-care, Plaintiff told Dr. Genthe that he was able to

16   care for his own hygiene needs, including grooming, dressing, and bathing. AR

17   516. He further stated that he was able to prepare his own meals and feed himself,

18   shop for groceries, and independently complete household chores such as the

19   dishes, laundry, and vacuuming. AR 516. He said he had no problems getting

20   along with others. AR 517.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 17
     Case 2:19-cv-00154-RHW       ECF No. 13    filed 08/28/20   PageID.1691 Page 18 of 34




 1         Plaintiff also attended college welding classes from 8:00 a.m. to 5:30 p.m.

 2   on weekdays. AR 45. At the time of the hearing, he had completed two years of

 3   coursework and had one left to go. AR 45, 1583.

 4         Plaintiff cites several Ninth Circuit cases holding that a claimant’s ability to

 5   perform some daily activities, such as grocery shopping, cooking, watching

 6   television, driving, etc., does not necessarily detract from his or her credibility.

 7   ECF No. 11 at 14-15 (citing Vertigan v. Halter, 260 F.3d 1044, 1049-50 (9th Cir.

 8   2001); Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). Plaintiff is correct that

 9   ALJs must be cautious when concluding that daily activities are inconsistent with

10   pain testimony, given that many home activities may not be easily transferable to a

11   work environment where it might be impossible to rest periodically or take

12   medication. Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014). However, if

13   the claimant’s level of activity is inconsistent with the limitations he or she claims

14   to have, this has a bearing on the claimant’s credibility. Id.; accord Reddick v.

15   Chater, 157 F.3d 715, 722 (9th Cir. 1998).

16         In this case, Plaintiff reported that due to chronic incapacitating pain and his

17   mental condition, he relied on his girlfriend to cook, to do all the shopping, to

18   remind him to shower and shave, and to do all the household chores and yardwork.

19   AR 350-53. He reported that he had problems getting along with people, that he

20   was “not good at relationships at all,” and that he was “very cold, standoffish, and



                  ORDER GRANTING DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT ~ 18
     Case 2:19-cv-00154-RHW       ECF No. 13     filed 08/28/20   PageID.1692 Page 19 of 34




 1   distant.” AR 354. He reported that he could only pay attention to something for “a

 2   couple of minutes, sometimes seconds,” and that he could never finish anything he

 3   started. AR 354. He stated that it was “impossible [for him] to follow directions,

 4   remember anything, work with others, [or] complete tasks.” AR 356. Finally, he

 5   reported that it was impossible for him “to sit at a desk for any period of time.” AR

 6   356.

 7          Similarly, Plaintiff testified that he needed to lie down “all the time” and

 8   was only able to stand for a few minutes. AR 51, 59. He testified that his back

 9   stopped him “from pretty much doing anything.” AR 66. For example, he stated

10   that he was unable to peel potatoes, sit on a riding lawnmower for 45 seconds, or

11   walk 400 yards. AR 52, 57-58.

12          While it is true that a claimant’s ability to perform some daily activities does

13   not necessarily detract from his or her credibility, in this case Plaintiff’s activities

14   specifically contradicted the limitations he claimed to have. The ALJ therefore

15   properly discounted his credibility on this basis. See Garrison, 759 F.3d at 1016.

16          5.    Statements that were inconsistent or otherwise appeared less than
                  candid
17
            Finally, the ALJ found that several inconsistent statements further
18
     undermined Plaintiff’s credibility. AR 26-27. First, the ALJ noted that Plaintiff
19
     “alleges being disabled since December 2012, when he was discharged from the
20
     military, due to his back, knee, and PTSD problems.” AR 26. However, the ALJ


                  ORDER GRANTING DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT ~ 19
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1693 Page 20 of 34




 1   noted that Plaintiff “was discharged from the military not because of these physical

 2   or mental problems, but because he was drunk on duty.” AR 26; see AR 476 (“He

 3   reported being chaptered out in December 2012 (14-12C r/t drinking on duty);

 4   final rank E-3 (demoted from E-4)”), 1346 (“discharge for ‘being drunk on duty’”),

 5   1359 (“discharge related to drinking”).

 6         Second, the ALJ noted that during a 2017 VA Compensation & Pension

 7   Examination, Plaintiff reported that he had “been previously diagnosed with a

 8   traumatic brain injury, which he attributed to being ‘blown up so many times.’”

 9   AR 26; see AR 1346 (“The veteran reports that he was diagnosed with TBI

10   because ‘I have been blown up so many times.’”), AR 1359. However, Plaintiff

11   had previously told a psychologist in 2013 that “only two events during his

12   military career . . . were concerning for possible concussions.” AR 27. The first

13   was when an IED detonated near his vehicle. AR 475. He briefly lost

14   consciousness but was evaluated by a medic, cleared for continued full duty, and

15   reported no lingering concerns or difficulties afterward. AR 475. The second

16   incident was when he fell off a truck while doing routine maintenance. AR 475-76.

17   He again briefly lost consciousness but had no immediate symptoms, was

18   evaluated by a medic, cleared for continued duties, and had no further difficulties.

19   AR 476. The VA physician and psychologist both told Plaintiff in 2013 that he had

20   “recovered well from these events” and did not “have any residual cognitive



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 20
     Case 2:19-cv-00154-RHW     ECF No. 13    filed 08/28/20   PageID.1694 Page 21 of 34




 1   issues.” AR 474, 477. The ALJ found that Plaintiff’s assertions during the 2017

 2   C&P Exam that these events were the cause of his mental symptoms was a reason

 3   to question his complaints. AR 27.

 4         Finally, the ALJ noted Plaintiff’s testimony that he was doing poorly in

 5   welding school and was on academic probation. AR 27; see AR 45, 47. However,

 6   he had recently told a provider that he was “doing well” in school. AR 1542. He

 7   also told the provider that he was a year away from graduating. AR 1583. The ALJ

 8   found that it was “implausible that someone who allegedly was doing so poorly in

 9   school would be so close to graduating from the program.” AR 27. The ALJ

10   further found that it was “implausible that someone who allegedly has severe

11   memory loss and debilitating back and knee pain would undergo retraining in a

12   profession with jobs that the DOT generally characterizes as medium to heavy and

13   semi-skilled to skilled work.” AR 27.

14         Plaintiff does not mention or challenge this rationale in his brief. See ECF

15   No. 11.

16   ///

17   ///

18   ///

19   ///

20   ///



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 21
     Case 2:19-cv-00154-RHW         ECF No. 13      filed 08/28/20    PageID.1695 Page 22 of 34




 1   B.     Plaintiff Fails to Establish Error with how the ALJ Considered his VA
            Disability Rating
 2
            Plaintiff argues that the ALJ should have given more weight to the VA’s
 3
     100% disability rating.7 ECF No. 11 at 7, 11-13.
 4
            For claims filed before March 27, 2017, such as this one, ALJs are required
 5
     to consider and “ordinarily give great weight to” VA disability determinations.8
 6
     McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002); see also McLeod v.
 7
     Astrue, 640 F.3d 881, 886 (9th Cir. 2011); Luther v. Berryhill, 891 F.3d 872, 876-
 8
     77 (9th Cir. 2018). Great weight is ordinarily warranted “because of the marked
 9
     similarity between these two federal disability programs.” McCartey, 298 F.3d at
10
     1076. However, a VA rating is not conclusive and “does not necessarily compel
11
     the SSA to reach an identical result.” Id. An ALJ may discount a VA disability
12
     rating, but must give “persuasive, specific, valid reasons for doing so.” Id.
13
            Here, the ALJ acknowledged that the Ninth Circuit’s McCartey decision
14
     required him to ordinarily give VA disability determinations great weight. AR 28.
15
            7
16             Plaintiff repeatedly asserts “that the VA found [him] 170% disabled.” ECF No. 11 at 12.
     This mischaracterizes how the VA calculates disability ratings. When a veteran has multiple
     service-connected conditions, each with its own disability rating, the VA uses a formula and set
17   of tables to calculate his or her “combined disability rating.” See 38 C.F.R. § 4.25. The VA does
     not award combined disability ratings higher than 100 percent. See U.S. Dept. of Veterans
18   Affairs, About VA disability ratings, https://www.va.gov/disability/about-disability-ratings/.
            8
19             The Commissioner amended the regulations for claims filed on or after March 27, 2017
     and got rid of this requirement. Under the new regulations, ALJs are not required to “provide any
     analysis in [their] determination or decision about a decision made by any other governmental
20   agency or a nongovernmental entity about whether [the claimant is] disabled, blind, employable,
     or entitled to any benefits.” 20 C.F.R. § 404.1504.


                   ORDER GRANTING DEFENDANT’S MOTION FOR
                           SUMMARY JUDGMENT ~ 22
     Case 2:19-cv-00154-RHW     ECF No. 13    filed 08/28/20   PageID.1696 Page 23 of 34




 1   However, the ALJ concluded that in this case, persuasive, specific, and valid

 2   reasons supported assigning the VA’s rating less weight. AR 28.

 3         First, the ALJ reiterated the longitudinal medical evidence as set forth above,

 4   see supra at 9-14, and found that it was inconsistent with the VA’s decision. AR

 5   28-29. The ALJ also found that the VA’s decision was undermined by Plaintiff’s

 6   failure to seek treatment. AR 28-29. The ALJ concluded that the VA’s ratings

 7   therefore appeared “to rely heavily on the claimant’s self-report,” which was “not

 8   fully reliable, given [the] evidence of symptom magnification and other

 9   discrepancies replete throughout the record.” AR 29.

10         Second, the ALJ reasoned that the VA’s disability programs differ from the

11   Social Security Administration’s in several crucial areas. AR 29-30. Specifically,

12   the ALJ noted that: (1) the VA expresses disability as a percentage of diminished

13   earning capacity, whereas the SSA determines whether a claimant is disabled or

14   blind, (2) the VA considers a hypothetical average person’s earning ability without

15   considering a specific veteran’s age, education, or work experience, whereas the

16   SSA does an individualized assessment, (3) the two programs have different

17   technical eligibility requirements, (4) importantly, the VA has a much more

18   deferential standard for evaluating subjective complaints than the SSA—the VA

19   uses the “reasonable doubt” standard, 38 C.F.R. § 3.102, whereas the SSA uses a

20   preponderance of the evidence standard, and (5) the two agencies have different



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 23
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1697 Page 24 of 34




 1   definitions of “unemployable” and “substantially gainful occupation,” and also use

 2   different resources to determine if a claimant meets those definitions. AR 29-30.

 3         Thus, the ALJ went beyond merely referencing the VA’s disability rating—

 4   he stated a proper understanding of the law, considered the VA’s decision,

 5   articulated the amount of weight afforded to that decision, and explained in detail

 6   his reasons for doing so. AR 28-30.

 7         Plaintiff does not address the ALJ’s first rationale for discounting the VA

 8   rating. See ECF No. 11 at 11-13. He asserts only that “[t]he case before us has a

 9   record that includes approximately 2000 pages of medical information, most of it

10   from the VA records of evaluations and treatment.” ECF No. 11 at 12. However,

11   Plaintiff makes no attempt to explain how any of it supports the VA’s decision or

12   undermines the ALJ’s reasoning. See id.

13         Plaintiff briefly addresses the ALJ’s second rationale for discounting the

14   ALJ’s rating, arguing that “[t]hese were likely differences already weighed by the

15   court in McCartey.” ECF No. 11 at 12. However, these were not factors the

16   McCartey court considered. See McCartey, 298 F.3d at 1076.

17         While Plaintiff takes issue with the ALJ’s decision to assign less weight to

18   the VA rating, he fails to show how the ALJ’s reasoning was wrong. And without

19   an identifiable legal error or key factual finding that is unsupported by substantial

20   evidence, the Court must uphold the ALJ’s decision.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 24
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1698 Page 25 of 34




 1   C.    The ALJ Fairly Incorporated the Opinion of Examining Psychologist
           Thomas Genthe, Ph.D., into the Residual Functional Capacity
 2
           Dr. Genthe examined Plaintiff in April 2017. AR 514-19. He reviewed
 3
     records, performed a diagnostic interview, made behavioral observations, and
 4
     conducted a mental status examination. AR 514. His diagnostic impression was
 5
     mild depression, anxiety disorder, and ADHD. AR 518. He also included a rule-out
 6
     diagnosis of major neurocognitive disorder with behavioral disturbance. AR 518.
 7
     However, as discussed above, Dr. Genthe declined to provide formal diagnoses,
 8
     given that Plaintiff’s presentation was “neither reflective of depression or anxiety,”
 9
     and also because of Plaintiff’s “lack of ability to provide even very basic
10
     information.” AR 518.
11
           Regarding Plaintiff’s ability to work, Dr. Genthe believed that Plaintiff was
12
     able to understand and remember short, simple instructions, maintain attention and
13
     concentration for brief periods, and consistently perform simple work activities.
14
     AR 518. He believed that Plaintiff had “fair” capabilities when it came to
15
     interacting with the public, asking questions and accepting instructions, getting
16
     along with coworkers, and responding to criticism from supervisors. AR 518. He
17
     believed that Plaintiff would have problems understanding and remembering
18
     detailed instructions, maintaining attention and concentration for extended periods,
19
     and responding appropriately to workplace changes. AR 518. Taking all these
20
     various abilities and limitations into account, Dr. Genthe concluded that Plaintiff


                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 25
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1699 Page 26 of 34




 1   was “able to maintain a regular work schedule and complete a normal 40-hour

 2   workweek.” AR 519.

 3         The ALJ assigned significant weight to Dr. Genthe’s opinion. AR 30. The

 4   ALJ acknowledged Dr. Genthe’s belief that Plaintiff would have trouble

 5   responding appropriately to workplace changes. AR 30. Thus, the ALJ limited

 6   Plaintiff to simple, routine, repetitive tasks, which he believed would minimize

 7   Plaintiff’s exposure to workplace change. AR 30.

 8         The ALJ also acknowledged Dr. Genthe’s belief that Plaintiff would have

 9   some issues getting along with supervisors, coworkers, and the general public. AR

10   30. To accommodate these issues, the ALJ limited Plaintiff to brief, superficial

11   interactions with coworkers and the public. AR 21. However, the ALJ did not

12   agree that Plaintiff had issues dealing with supervisors, reasoning that he had never

13   had any problems interacting with various other authority figures in his life. AR

14   30.

15         Finally, the ALJ acknowledged Dr. Genthe’s belief that Plaintiff would have

16   trouble maintaining attention and concentration for extended periods. AR 30.

17   However, the ALJ found that Plaintiff’s completion of two years of college-level

18   welding classes indicated “that he should be able to sustain less intensive simple

19   tasks for at least two hour[] intervals (i.e., consistent with normal breaks).” AR 30.

20



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 26
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1700 Page 27 of 34




 1         Plaintiff argues that the ALJ failed to include Dr. Genthe’s restrictions in the

 2   residual functional capacity, including his abilities

 3         to interact with the public, ask question[s] or ask for help, accept
           instructions from supervisors, get along with co-workers and respond
 4         appropriately to criticism from supervisors, and would be unlikely to
           be able to maintain focus and concentration for extended periods of
 5         time, and unlikely to respond appropriately to changes in the work
           setting.
 6
     ECF No. 11 at 8.
 7
           Contrary to Plaintiff’s assertion, the ALJ incorporated many of these
 8
     restrictions into the residual functional capacity. AR 21, 30; see Rounds v. Comm’r
 9
     Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015). When the ALJ declined to
10
     incorporate a particular restriction, he explained and supported that decision with
11
     specific examples. AR 30. Accordingly, Plaintiff fails to establish any error with
12
     respect to how the ALJ considered Dr. Genthe’s opinion.
13
     D.    If the ALJ Erred by Failing to Consider Two Lay Witness Statements,
14         Any Error was Harmless

15         Plaintiff appears to argue that the ALJ failed to consider two letters from lay

16   witnesses who wrote to the VA in support of his rating appeals. ECF No. 11 at 14.

17         The Social Security regulations require ALJs to consider testimony from

18   family and friends submitted on behalf of the claimant. See 20 C.F.R. §§

19   404.1529(c)(3), 404.1545(a)(3). ALJs cannot disregard lay witness testimony

20



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 27
     Case 2:19-cv-00154-RHW     ECF No. 13    filed 08/28/20   PageID.1701 Page 28 of 34




 1   without comment. Molina, 674 F.3d at 1114. In order to discount competent lay

 2   witness testimony, ALJs must give “germane” reasons. Id.

 3         However, the Ninth Circuit has held that an ALJ’s failure to discuss a lay

 4   witness statement is harmless when (1) the lay witness “does not describe any

 5   limitations not already described by the claimant,” and (2) the ALJ provided

 6   legally sufficient reasons for rejecting the claimant’s own testimony, and those

 7   reasons “apply equally well to the lay witness testimony.” Id. at 1117; see also

 8   Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006) (ALJ’s failure to

 9   discuss son’s testimony would have been harmless if the ALJ had provided legally

10   sufficient reasons for rejecting claimant’s own testimony). In other words, if the

11   lay witness’s testimony “is cumulative of other testimony that the ALJ properly

12   rejected.” Molina, 674 F.3d at 1120.

13         In this case, two people submitted letters to the VA on behalf of Plaintiff.

14   The first was Plaintiff’s friend’s mother. AR 866. She wrote that Plaintiff

15         has continuous nightmares, walks away to be alone, [is] very short
           temptered, [is] easily agitated for no known reason, [and has] short and
16         long term loss of memory. He struggles with even the simplest day to
           day tasks. He suffered a fall while in Iraq which has caused him severe
17         back pain as well.

18   AR 866. She believed that Plaintiff was “unable to work [due] to the severity of his

19   issues.” AR 866.

20



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 28
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1702 Page 29 of 34




 1         The second letter was from someone who served with Plaintiff in the Army.

 2   AR 882. He wrote that Plaintiff fell off a military vehicle, injured his back, and has

 3   struggled with back pain since. AR 882. He also stated that Plaintiff suffers from

 4   PTSD, which causes him problems in relationships, in his social life, with

 5   remembering things, and in finding employment. AR 882. He believed that

 6   Plaintiff had been unable to obtain a job due to the severity of his back pain and

 7   PTSD. AR 882.

 8         The ALJ did not discuss these two letters in his decision. See AR 14-33. The

 9   likely reason is because they were never submitted to the ALJ—they were

10   submitted to the VA years earlier and buried in the VA records. AR 866, 882. It is

11   unclear whether the ALJ erred in these circumstances by not specifically

12   addressing them. But even if he did, any error was harmless. The letter writers did

13   not describe any limitations beyond those Plaintiff himself described, which the

14   ALJ discussed at length and rejected because they were contradicted by the

15   medical evidence, Plaintiff’s failure to seek treatment, the evidence of symptom

16   magnification, his daily activities throughout the alleged disability period, and

17   various other inconsistent statements. AR 21-27. Because the ALJ, in discussing

18   Plaintiff’s testimony, had validly rejected the limitations the lay witnesses

19   described, the Court is confident that the ALJ’s failure to specifically address these

20   two letters did not alter the ultimate nondisability determination.



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 29
     Case 2:19-cv-00154-RHW          ECF No. 13       filed 08/28/20    PageID.1703 Page 30 of 34




 1   E.     The ALJ did not Erroneously Exclude Plaintiff’s 2018 MRI Studies

 2          Plaintiff contends that the ALJ erred when he excluded the MRI studies that

 3   were taken several days before the hearing.9 ECF No. 11 at 6, 9.

 4          The Social Security regulations require claimants to submit any written

 5   evidence to the ALJ, or inform the ALJ about any such evidence, “no later than 5

 6   business days before the date of the scheduled hearing.”10 20 C.F.R. § 404.935(a).

 7   If the claimant fails to do so, the ALJ “may decline to consider or obtain the

 8   evidence.” 20 C.F.R. § 404.935(a).

 9          However, the Commissioner has also recognized “that there will be

10   circumstances in which claimants cannot produce evidence at least five business

11   days before the hearing.” Ensuring Program Uniformity at the Hearing and

12   Appeals Council Levels of the Administrative Review Process, 81 Fed. Reg. 90987,

13   90990, 2016 WL 7242991 (Dec. 16, 2016). To balance the concerns of fairness and

14   efficiency, the Commissioner “included appropriate exceptions to the 5-day

15   requirement to ensure fairness when a claimant or his or her representative actively

16   and diligently seeks evidence but is unable to obtain it.” Id. Thus, the regulations

17

18          9
               In his brief, Plaintiff incorrectly states that these MRIs were performed “several days
     after the hearing.” ECF No. 11 at 9. They were taken on November 13—two days before the
19   hearing. See ECF No. 11-1.
            10
               This rule applies to both claimants and their representatives. 20 C.F.R. § 404.1740(b).
20   Claimants are obligated to timely inform their representatives about any evidence that may be
     relevant to their case. AR 16.


                   ORDER GRANTING DEFENDANT’S MOTION FOR
                           SUMMARY JUDGMENT ~ 30
     Case 2:19-cv-00154-RHW     ECF No. 13    filed 08/28/20   PageID.1704 Page 31 of 34




 1   provide that if a claimant misses the five-day deadline, the ALJ must nevertheless

 2   accept the untimely evidence when:

 3         (1) Something the Commissioner did misled the claimant;

 4         (2) The claimant had a physical, mental, educational, or linguistic limitation
               that prevented him or her from informing the ALJ about or submitting
 5             the evidence earlier; or

 6         (3) Some other unusual, unexpected, or unavoidable circumstance beyond
               the claimant’s control prevented him or her from informing the ALJ
 7             about or submitting the evidence earlier. Examples include, but are not
               limited to:
 8
                 a. The claimant was seriously ill and that illness prevented him or her
 9                  from contacting the ALJ in person, in writing, or through a friend,
                    relative, or other person;
10
                 b. There was a death or serious illness in the claimant’s immediate
11                  family;

12               c. Important records were destroyed or damaged by fire or other
                    accidental cause; or
13

14               d. The claimant actively and diligently sought evidence from a source
                    and the evidence was not received or was received less than 5
15                  business days prior to the hearing.

16   20 C.F.R. § 404.935(b).

17         Here, the record shows that in October 2017, the hearings office sent

18   Plaintiff a letter advising him: “You must inform us about or give us evidence no

19   later than five business days before the date of your hearing. The ALJ may choose

20



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 31
     Case 2:19-cv-00154-RHW      ECF No. 13   filed 08/28/20   PageID.1705 Page 32 of 34




 1   to not consider the evidence if you fail to provide it timely.” AR 148. In August

 2   2018, the hearings office sent Plaintiff a Notice of Hearing, which stated in bold:

 3         If you are aware of or have more evidence, such as recent records,
           reports, or evaluations, you must inform me about it or give it to
 4         me no later than 5 business days before the date of your hearing.
           If you do not comply with this requirement, I may decline to
 5         consider the evidence unless the late submission falls within a
           limited exception.
 6
     AR 164 (emphasis in original). Plaintiff signed and returned a form acknowledging
 7
     receipt. AR 185.
 8
           At the hearing on November 15, 2018, Plaintiff stated that he had MRI scans
 9
     of his back and knee two days beforehand. AR 48. Plaintiff’s counsel then asked
10
     the ALJ to keep the record open so that he could obtain the MRI results and submit
11
     them for consideration. AR 48. The ALJ stated that this violated the five-day rule
12
     and asked counsel if he had ever mentioned the MRI studies beforehand. AR 48.
13
     Counsel acknowledged that he had not, but argued that it was “[h]ard to provide
14
     records that didn’t exist.” AR 48.
15
           In his decision, the ALJ excluded the MRI records. AR 16. The ALJ
16
     reasoned that the MRIs had not been ordered under emergency circumstances and
17
     as such, Plaintiff and counsel “had more than ample time, prior to the hearing,” to
18
     inform him that the MRIs had been scheduled. AR 16; see ECF No. 11 at 5
19
     (Plaintiff had been “seeking these studies for many months”). The ALJ concluded
20
     that this was not a circumstance beyond Plaintiff’s control that prevented him from


                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 32
     Case 2:19-cv-00154-RHW          ECF No. 13      filed 08/28/20    PageID.1706 Page 33 of 34




 1   informing the ALJ about this evidence earlier. AR 16 (citing 20 C.F.R. §

 2   404.935(b)). Moreover, the ALJ also noted that the two MRIs were taken almost a

 3   year after Plaintiff’s insured status had expired. AR 16.

 4          Plaintiff solely argues that it would be “impossible for [him] to provide

 5   records that don’t exist before the hearing is held.” 11 ECF No. 11 at 9. While true,

 6   this situation is why the rule gives claimants the option to either “inform [the ALJ]

 7   about or submit the evidence before the deadline.” 20 C.F.R. § 404.935(b)

 8   (emphasis added). When a claimant has a medical appointment on the same week

 9   as his or her hearing, the claimant can comply with the five-day rule by advising

10   the ALJ in advance that additional records will be forthcoming. E.g., Sheila M. v.

11   Comm’r of Soc. Sec., No. 1:19-CV-03063-SMJ, 2020 WL 3620099, at *4 (E.D.

12   Wash. 2020); Albert v. Comm’r of Soc. Sec., No. 2:18-CV-907, 2019 WL 2912091,

13   at *4 (S.D. Ohio 2019) (“[The rule] requires that the claimant, at the very least,

14   notify the agency that additional records will be offered.”); Shuey v. Berryhill, No.

15   1:18-CV-00626, 2019 WL 1303201, at *5 (M.D. Pa. 2019). Accordingly, the

16   ALJ’s rejection of the two MRI studies on the basis that they violated the five-day

17   rule was a correct application of the law and is supported by substantial evidence.

18

19
            11
               Plaintiff does not contend that any of the exceptions in 20 C.F.R. § 404.935(b) apply,
20   such as an “unusual, unexpected, or unavoidable circumstance beyond [his] control” that
     prevented him from informing the ALJ about the records earlier.


                   ORDER GRANTING DEFENDANT’S MOTION FOR
                           SUMMARY JUDGMENT ~ 33
     Case 2:19-cv-00154-RHW      ECF No. 13    filed 08/28/20   PageID.1707 Page 34 of 34




 1                                       VIII. Order

 2         Having reviewed the parties’ briefs, the record, and the ALJ’s findings, the

 3   Court finds the ALJ’s decision is supported by substantial evidence and is free

 4   from legal error. Accordingly, IT IS ORDERED:

 5   1.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

 6   2.    Defendant’s Motion for Summary Judgment, ECF No. 12, is GRANTED.

 7   3.    Judgment shall be entered in favor of Defendant and the file shall be

 8         CLOSED.

 9         IT IS SO ORDERED. The District Court Executive is directed to enter this

10   order, forward copies to counsel, and close the file.

11         DATED this August 28, 2020.

12                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
13                           Senior United States District Judge

14

15

16

17

18

19

20



                 ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT ~ 34
